

115 HR 5827 IH: Dam Safety Reauthorization Act
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5827IN THE HOUSE OF REPRESENTATIVESMay 15, 2018Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo extend the authorization for the National Dam Safety Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Dam Safety Reauthorization Act. 2.Extension of authorization of dam safety programsSection 14 of the National Dam Safety Program Act (33 U.S.C. 467j) is amended by striking 2015 through 2019 each place it appears and inserting 2015 through 2024.
		